Title: To George Washington from Anthony Whitting, 9 January 1793
From: Whitting, Anthony
To: Washington, George



Honrd Sir
Mount Vernon Jany 9th 1793

Your Letter of the 30th of Decemr I had the Honor to receive, in my last I mentioned Mr Butlers being at Mount Vernon he seems a well inform’d man & may be a Good Judge of farming but I find he like all others first from Europe thinks Great improvements may be made in agriculture he has been with the hands while Grubbing on the side of hell hole Swamp & he Got a Spade & tried the Soil of the Swamp & told me at Dinner there was some fine manure there he seemd to think it a Great acquisition and I believe would wish to see it all hauld out on the Land I had the same ideas when I came first to this Country.
I have perticularly examined the Ground from the Wharf to the Visto since the receipt of your Excellencys Letter which Containd a Sketch of what was intended, & still think the Collection of water from the different Springs to front of mansion house will be very difficult, there are many hollows to pass three of Which I think at least five feet lower than the banks on each side

of them. if the water Should be carried across them in a trunk it would then deprive me of the water running down them which is the most considerable & should the drain be cut deep enough to collect that water (which certainly ought to be Collected) it must in many places as above be at least five feet deep and not less then three or four in every part whether you Sir supposed this to be the Case I dont know. I still think it is not impossible but are of the same way of thinking I was, that it will take an immensity of Labor I have examined the Paint & Oyl the latter of Which is now nearly exhausted I found in the Store 3 Small kegs of red paint very dry & hard which I believe had been there some years we Soften’d it by boiling it in the Oyl and have used the Greatest part of it the roofs of the houses take a Great deal of paint The Salt house & 3 Garden houses out of 4 are finishd & the Smoke house allmost done we Shall want a bll of Oyl & a keg of red paint & it must not be a small one to finishd the Other houses & five or six kegs of White to go over what has been only primed & it would look well if the Cornice of Smoke & Salt houses was painted over now the roof is new painted Indeed there is a Great deal of painting wanting the pillars of the Piazza are very naked, & many other places are wanting paint So that if your Excellency Chuses to have them done there is no danger of sending too much White Lead—4 or 5 of the small kegs which white paint is Generally put in will do What has been began & not finishd abt the [slave] Qu[arte]rs Green house &c. perhaps Salt & Smoke house. The Piazza roof has not leakd since it was Covered.
The Old Clover Lot at Mansion has been Several weeks plough’d. The brick yard inclosure I think will be the better for lying ‘till spring as it now is as buck Wheat leaves the Land very light & I much question but it will be more mellow in Spring then if it had been turnd up to have been beat with the rains & run to Gether by frosts The Lucerne Lot I think I will plough (if the weather continues fine) to morrow as from its being Stony & Gravelly the above case will not happen. The Lots abt mansion house I will sow with Clover myself and am persuaded I can sow it as regular as any machine ever made use of One may notwithstanding be made for the use of Others places as no dependence can be placed in the Overseers Sowing regular.
Doll at Ferry has been Sick some time past has lately been Swingling flax but as I took her of the report nothing has been

said of her work or Sickness I have this morning had her brought in a Cart to mansion house & intend her to be learn’d to knit there wants more knitters the plaid Stockings Given to the people wont last them more then two or three weeks & I could wish them to have all knit Stockings.
Mr Robt Lewis Sent yesterday for the Horse Sampson I have this morning sent him he requested his boy to have him Shod if he had no Shoes on, the Smiths being only just finishing there kiln I had to send for some Coal & had him Shod this morning.
Yesterday Visited Mount Vernon Lord Galloway Son of the Earl of Galloway in Scotland he has been it seems thro Nova Scotia & the thirteen States is at present at Alexandria Mr Willm Wilson came with him to Mount Vern. he is Going to the Northwd & will I expect call on your Excellencys in passing he was highly delighted with the Situation of Mount Vernon but much surprized at the number of Acres in Cultivation he ask’d me what number of ploughs we work’d I told him about thirty he said it far exceeded any number he ever knew off.
I have sent a 100 blls of flour to Alexa. this week but we have a Great deal of trouble of Getting it from the mill I am forced to send the Waggon & Carts to haul it to the Oyster Shell Landing & then each bring a Load to the Old fish house below Bishop’s the tides have been very low but the Weather fine for Getting it away I have allways met the Boat in Town ‘till this day When it is Gone alone with 50 blls I wrote to Smith to inspect it as it comes out of the boat we had part of our Load on Monday not inspected I Got him to inspect it as we unloaded it & it passed with Credit I hope it will do the same to Day. flour is worth abt 1/6 ⅌ bll more then last week three Brigs have past this morning up, so that I hope it will not be worse in price.
The Clover seed & every thing mentioned in the Bills of Lading & invoices have come safe to hand.
The fences at River plantn are a Serious matter and I hardly know where timber is to be found for the repairs of them By some means however they must be made Good for I cannot bear to see such fences, there hands (men) must be now Constantly employd in this business & women likewise as soon as rails can be Got in putting them up Mr Stewart & myself have been all thro the woods he seems to think the timber not so very Scarce but he has lived in a part Where it is Generally so which makes

him think more favorable of them woods I have signified to him a desire of having the fences all put in repair for such is there present situation that no hog can hardly be kept in any field—the post & rail fences around the Clover Lot will let a hog thro half Grown, Your Excellencys was mentioning that Gang might come over to mansion house Grubbing but I had rather see there fences put in Good order if you Sir have no Objections they have a Good winters work there to compleat this & I most heartily wish it may be done. I am Honrd Sir Your Obdt Servt

A. Whitting

